Title: To James Madison from Samuel Dexter, 20 April 1801 (Abstract)
From: Dexter, Samuel
To: Madison, James


20 April 1801, Treasury Department. Encloses letter [not found] from John Hall, recent U.S. marshal for Pennsylvania. Notes that by law, census is under secretary of state’s direction. Seeks to know whether Hall must pay former assistants or whether successor will pay. “An advance to him is proper or otherwise as you shall settle this Question.” Requests an early reply.
 

   
   RC (DNA: RG 59, ML). 1 p.; in a clerk’s hand, signed by Dexter; docketed by Wagner. On 28 Mar. Jefferson had replaced Hall on the grounds that he was “packing juries” (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]).


